Citation Nr: 0730273	
Decision Date: 09/26/07    Archive Date: 10/01/07	

DOCKET NO.  04-42 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
VARO in Seattle, Washington, that granted service connection 
for PTSD with memory loss and assigned a 50 percent 
disability rating, effective July 17, 2003, the date of 
receipt of the veteran's initial claim for disability 
benefits.  The Board notes that a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and the claim remains in controversy unless the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  VA has complied with all notification and assistance 
requirements under the laws and has obtained all evidence 
necessary for an equitable disposition of the matter on 
appeal.

2.  Manifestations of the veteran's PTSD include intrusive 
thoughts, emotional lability, and hypervigilance.  He 
undergoes psychotherapy for his symptomatology about once a 
month.

3.  Throughout the appeal period the veteran's memory has 
been described as essentially intact, and his judgment has 
been described as not impaired, his thought processes have 
been appropriate, and his mood has been described as only 
mildly depressed.

4.  The veteran has had continuing problems with intrusive 
thoughts, emotional lability, and hypervigilance, and despite 
the use of medication and counseling, his symptoms have not 
improved.






CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not 
more, for PTSD are reasonably met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2007).

Upon receiving a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).

The Board also notes that United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability, and (5) effective date of the disability.  It is 
the consensus opinion within VA that this also applies to 
claims for increased ratings.

A review of the evidence of record shows that VA has 
essentially complied with these mandates.  As recently as 
August 2006, the veteran was sent a letter informing him as 
to what information was needed from him.  He was told what 
information had been received and what information VA was 
responsible for.  He was informed that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a federal department or 
agency.  The statement of the case in September 2004 provided 
him with the criteria for increased disability ratings 
relevant to PTSD.

With regard to the duty to assist the veteran in the 
development of his claim, the veteran initially requested a 
travel board hearing.  However, at a decision review officer 
conference in November 2006, the veteran indicated that he 
wanted his appeal forwarded to the Board for its 
consideration as soon as possible.  Further review of the 
record reveals the veteran was accorded an authorized 
psychiatric examination for rating purposes in September 
2006.  The report of the examination is of record and has 
been reviewed.  Additionally, medical records from the Social 
Security Administration have been obtained and associated 
with the claims file, as well as VA outpatient records.

The veteran's accredited representative, in April 2007, 
indicated that a review of the September 2006 examination 
report reveals a notation by the examiner that review was 
made of rating examinations in 2003 and VA treatment records 
"from 2006."  The representative argues that it is not 
indicated that the entire claims file was reviewed in 
conjunction with the examination and he argues this renders 
the examination inadequate for rating purposes.  The Board 
disagrees.  The examiner specifically referred to the rating 
examination in 2003 and "VA treatment 2006."  He obtained a 
detailed history by the veteran of his psychiatric 
symptomatology and provided a detailed discussion of the 
impairment attributable to the veteran's psychiatric 
symptoms.  Notation was made in the history that there had 
been "no major changes" in the veteran's daily activities 
since he developed his psychiatric disorder.  The Board 
believes the record shows  the examiner was aware of the 
veteran's history.  The Board also believes that remand would 
impose unnecessary additional burdens on VA's adjudication 
resources, with no benefit flowing to the veteran, and a 
remand at this time is therefore not appropriate.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided); 
see also Soyini v. Derwinski, 1 Vet. App. 510 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4, (2007).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease or injury incurred in or 
aggravated during active military service and the residual 
conditions in civil occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.3 (2007).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.

Under the formula for rating mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (i.e., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted when 
there is total social and occupational impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); see also Richard v.  Brown, 9 Vet. App. 266 (1996), 
citing The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
page 32.

A score of 51 to 60 is provided when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, or 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A score of 61 to 70 is provided when there are mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with this claim.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any material 
evidence favorable to the claimant).

Following review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds that 
the manifestations of the veteran's PTSD  most nearly 
approximate the criteria for a rating of 70 percent, but not 
more, for the entire appeal period.

The pertinent medical evidence includes the report of an 
October 2003 VA outpatient visit.  At that time the veteran 
indicated his sleep had improved with medication.  He was 
continuing to have night sweats and nightmares, along with 
intrusive thoughts, flashbacks, dissociative episodes, 
irritability, and anger.  On current examination he was 
described as alert and properly oriented.  Speech was normal.  
Affect was appropriate.  Mood was mildly depressed.

At the time of another VA psychiatric clinic outpatient visit 
in June 2004, the veteran stated that at the beginning of the 
month he had stopped all his medications provided by VA 
except for Zolmitriptan which he had found very effective in 
stopping his headaches.  He stated that for the first 18 days 
he had marked increase in insomnia, irritability, nightmares, 
flashbacks, and intrusive thoughts, but over the past two 
weeks he was actually sleeping better and had less 
irritability and anger.  On current examination he was alert 
and properly oriented.  He exhibited good grooming and 
hygiene.  Speech was normal and memory was grossly intact.  
Affect was appropriate and mood was euthymic.  Associations 
were tight and goal directed.  He presented with no psychotic 
symptoms.  The assessment was depressive and PTSD symptoms 
being "much less" since stopping all his psychiatric 
medications.  He was given a GAF score of 65.

At the time of an October 2004 visit, the veteran was seen 
complaining primarily of back pain.  The veteran again was 
described as alert and oriented, with good grooming and 
hygiene.  Speech was normal and memory was intact.  Affect 
was appropriate and mood was euthymic.  Associations remained 
tight and goal directed.  He again presented with no 
psychotic symptoms.

When the veteran was seen in outpatient consultation in April 
2005, he stated that overall he was coping better with his 
PTSD and depressive symptoms off all his psychiatric 
medications except for Prazosin which he was now taking at 
6 milligrams a night.  He stated that at 10 milligrams he was 
not dreaming at all and found he was having difficulty 
falling asleep.  He reported that he rarely had suicidal 
ideation.  On examination, findings were the same as those 
recorded at the time of June 2004 and October 2004 visits.  
He was given a current assessment of PTSD in good control on 
only Prazosin.  He was also diagnosed as having mild major 
depression.  He was given a GAF score of 60.

When the veteran was seen for a follow up visit in July 2005, 
he was continuing to struggle with his PTSD, intrusive 
thoughts, occasional flashbacks, a brief dissociative 
episode, insomnia, occasional nightmares, night sweats, 
isolation, and withdrawal.  He also had continuing health 
problems which include back pain and knee pain.  He had been 
experiencing increased depressive symptoms as his health 
problems increased and he was accepting that he would not be 
able to return to self employment and would remain disabled.

Current mental status examination findings remained 
essentially the same as on previous visits with the exception 
of his affect being mildly sad.  The assessment was PTSD with 
little improvement with Prazosin alone.  Notation was also 
made of mild major depression.  He was given a GAF score of 
45.

At the time of a November 2005 visit the veteran reported 
that he was more sedated with the increase in Prazosin no at 
10 milligrams with no improvement in nightmares.  Night 
sweats were continuing.  He was instructed to taper down by 
2 milligrams of Prazosin.  He stated that he believed the 
Prazosin was helping him fall asleep.  Tolerating the 
increase in Citalopram had helped with his sadness, suicidal 
ideation and irritability.  He was continuing to have 
difficulty with sleep initiation.  He agreed to a trial on 
Trazodone after a discussion of the risk and benefits.  On 
examination, he remained alert and properly oriented.  He 
showed good grooming and hygiene.  Speech remained normal and 
memory was grossly intact.  Memory was sad at times, but was 
otherwise appropriate.  Mood was mildly depressed.  
Associations remained tight and goal directed.  He again 
presented with no psychotic symptoms.  The assessment was 
PTSD with persistent insomnia and nightmares.  He was given a 
GAF score of 50.

At the time of a May 2006 visit, the veteran stated that with 
the Trazodone he was too tired through the day and therefore 
stopped it.  He also stopped the Prazosin due to lingering 
sedation and had been off this for 5 to 6 months.  He had 
also stopped his Citalopram but with increased sadness, 
irritability, and intrusive thoughts, he had restarted it 
about one month earlier and believed he was feeling better.  
On mental status examination, findings were again essentially 
the same as those in previous examinations, with a notation 
that affect was now appropriate.  The assessment was PTSD in 
fair control.  He was given a GAF score of 55.

In July 2006 the veteran was called at home after a visit was 
canceled by the examiner because of unforeseen circumstances.  
The veteran stated that he continued to take 20 milligrams of 
Citalopram daily and this helped keep his nightmares and at 
bay.  He stated that he continued to have nightmares most 
nights.  He was less sad and irritable on Citalopram and had 
fewer intrusive thoughts as well.  He also reported that he 
was intense, hypervigilance and startle response.

The veteran was accorded an authorized psychiatric 
examination in September 2006.  Current symptoms included 
intrusive thoughts, emotional lability, and hypervigilance.  
The impact of the symptoms upon the veteran's total daily 
functioning was described as "isolation and anger outbursts."  
He had been taking 20 milligrams of Celexa since 2004 with 
minimal response.  There had been no side effects.  He still 
required continuous treatment to control the condition 
because of ongoing PTSD problems.  Over the past year he had 
received psychotherapy for his mental condition as often as 
once a month and the response was described as having been 
fair.  He had not been hospitalized for psychiatric purposes.  
He had not been required to make any emergency room visits 
for psychiatric symptoms.

It was stated there having no major changes in his daily 
activities since he had developed his mental condition.  
There had been some major social functioning changes because 
of isolation and anger outbursts.  The veteran was currently 
not working.  He had not worked for three years and this was 
apparently because of severe back pain.

On mental status examination, orientation was normal.  
Appearance and hygiene were appropriate, as was behavior.  
Affect and mood were abnormal with depressed mood.  This 
occurred as often as once a week.  He was described as 
emotionally labile.  Communication and speech were normal.  
Concentration was also normal.  Panic attacks were absent.  
No psychotic symptoms were noted.  Thought processes were 
appropriate.  Judgment was not impaired.  Abstract thinking 
and memory were normal.  It was stated there were behavioral, 
cognitive, social, affective, or sporadic symptoms attributed 
to PTSD and these were described as isolation, anger 
outbursts, and a lack of focus.  The examiner stated that he 
had reviewed the report of the 2003 examination and VA 
treatment records in 2006.  The veteran was given Axis I 
diagnoses of:  PTSD; and alcoholic dependence, in remission.  
There was no Axis II diagnosis.  He was given a GAF score of 
between 55 and 65.

The examining psychiatrist stated that the veteran did not 
have difficulty performing activities of daily living.  He 
did have difficulty establishing and maintaining effective 
work/school and social relationships because of anger 
outbursts, lack of focus, and an inability to get along with 
others.  However, it was stated he was able to maintain 
effective functioning in his family.  He had no difficulty 
with recreation or leisurely pursuits.  Reference was made to 
constant interference with physical health because of ongoing 
back pain unrelated to the PTSD.  He had no difficulty 
understanding commands and appeared to pose no threat of 
persistent danger or injury to himself or others.  It was 
noted that despite medication and counseling, his symptoms 
had worsened.  The prognosis was described as poor.

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's psychiatric 
symptomatology reasonably warrants an increased disability 
rating to 70 percent during the entire appeal period.  The 
Board notes that the sole basis for a 100 percent rating is 
total occupational and social impairment and that are not 
shown in this case.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004).

The veteran has had somewhat varying GAF scores during the 
course of the appeal, but the GAF scores are merely 
guidelines the Board uses in assessing one's overall 
disability picture.  The findings reported on periodic 
psychiatric outpatient visits have been essentially the same.  
The veteran has referred to significant difficulty in 
adjusting to medication and the record shows that his 
medication has indeed been adjusted at various times in the 
past few years.  Also, as noted by the psychiatrist at the 
time of the September 2006 examination, despite the use of 
medication and counseling, the veteran's symptoms had 
worsened.  With regard to social impairment, although the 
veteran has been described as having an effective family 
situation, and as having no difficulty with recreational 
illusional pursuits, he has continually been described as 
having anger outbursts, a lack of focus, and an inability to 
get along with others.  He has had ongoing difficulties with 
sleep due to continuing intrusive thoughts and nightmares.  
Accordingly, although the Board finds that the veteran is not 
shown to be totally incapacitated from a social or industrial 
standpoint because of his PTSD symptomatology, the Board 
finds that the symptom picture is reasonably indicative of 
severe impairment and therefore warrants the assignment of 
the 70 percent rating.


ORDER

A disability rating of 70 percent, but not more, for the 
veteran's PTSD is granted.  To this extent, the appeal is 
allowed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


